Exhibit 10.1

 

FORM OF VOTING AGREEMENT

 

THIS VOTING AGREEMENT, dated as of February 17, 2010 (this “Agreement”), between
Fairfax Financial Holdings Limited, a Canadian corporation (“Parent”), and
                                         (“Stockholder”), solely in
Stockholder’s capacity as an owner of common stock, par value $1.00 per share
(“Company Common Stock”) of Zenith National Insurance Corp., a Delaware
corporation (the “Company”).

 

WHEREAS, on February 17, 2010, Parent, the Company, and Fairfax Investments II
USA Corp., a Delaware corporation and an indirect wholly owned subsidiary of
Parent (“Merger Sub”), entered into an Agreement and Plan of Merger (the “Merger
Agreement”) (capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Merger Agreement); and

 

WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement, Parent and Merger Sub have required that Stockholder
enter into this Agreement, and in order to induce Parent and Merger Sub to enter
into the Merger Agreement, Stockholder has agreed to enter into this Agreement.

 

NOW, THEREFORE, in consideration for the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
agree as follows:

 


1.                                       AGREEMENT TO VOTE.  SUBJECT TO
SECTION 6, AT EVERY MEETING OF THE STOCKHOLDERS OF THE COMPANY, AND AT EVERY
POSTPONEMENT OR ADJOURNMENT THEREOF, STOCKHOLDER IRREVOCABLY AGREES TO APPEAR AT
SUCH MEETING AND VOTE (IN PERSON OR BY PROXY) ALL VOTING SHARES (AS HEREINAFTER
DEFINED) ENTITLED TO BE VOTED THEREAT OR TO CAUSE ALL VOTING SHARES TO BE VOTED
(I) IN FAVOR OF THE ADOPTION OF THE MERGER AGREEMENT; (II) AGAINST ANY ACTION,
AGREEMENT OR TRANSACTION (OTHER THAN THE MERGER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY) OR PROPOSAL (INCLUDING A TAKEOVER PROPOSAL) THAT WOULD
RESULT IN A MATERIAL BREACH OF ANY COVENANT, REPRESENTATION OR WARRANTY OR ANY
OTHER OBLIGATION OR AGREEMENT OF THE COMPANY UNDER THE MERGER AGREEMENT OR THAT
COULD RESULT IN ANY OF THE CONDITIONS TO THE COMPANY’S OBLIGATIONS UNDER THE
MERGER AGREEMENT NOT BEING FULFILLED, AND (III) IN FAVOR OF ANY OTHER MATTER
NECESSARY TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE MERGER
AGREEMENT AND VOTED UPON BY THE STOCKHOLDERS OF THE COMPANY.  STOCKHOLDER
ACKNOWLEDGES RECEIPT AND REVIEW OF A COPY OF THE MERGER AGREEMENT.

 

2.                                       Grant of Proxy.  In furtherance of the
agreements contained in Section 1 of this Agreement and as security for such
agreements, Stockholder hereby irrevocably appoints Parent, the executive
officers of Parent, and each of them individually, as the sole and exclusive
attorneys-in-fact and proxies of Stockholder, for and in the name, place and
stead of Stockholder, with full power of substitution and resubstitution, to
vote, grant a consent or approval in respect of, or execute and deliver a proxy
to vote, if and to the extent Stockholder fails to comply with the agreements
contained in Section 1 of this Agreement, the Voting Shares, (i) in favor of the
adoption of the Merger Agreement; (ii) against any action, agreement or
transaction (other than the Merger Agreement or the transactions contemplated
thereby) or proposal (including a

 

--------------------------------------------------------------------------------


 

Takeover Proposal) that would result in a material breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Merger Agreement or that could result in any of the conditions to the
Company’s obligations under the Merger Agreement not being fulfilled, and
(iii) in favor of any other matter necessary to the consummation of the
transactions contemplated by the Merger Agreement and voted upon by the
stockholders of the Company.  THIS PROXY IS IRREVOCABLE AND COUPLED WITH AN
INTEREST.

 

3.                                       Representations and Warranties of
Stockholder.  Parent acknowledges that neither Stockholder nor any person on
behalf of Stockholder makes any representation or warranty, whether express or
implied, of any kind or character except as expressly set forth in this
Agreement.  Stockholder represents and warrants, as of the date hereof, that:


 


(A)                                  (I) STOCKHOLDER IS THE BENEFICIAL OWNER OF,
AND HAS THE SOLE POWER TO VOTE, ALL OF THE SHARES OF COMPANY COMMON STOCK
REPORTED AS DIRECTLY OWNED (OR INDIRECTLY OWNED WITH THE POWER TO VOTE) ON THE
MOST RECENT REPORT FILED BY STOCKHOLDER WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO SECTION 16 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (WHICH, TOGETHER WITH ANY SHARES OF COMPANY COMMON STOCK ACQUIRED BY
STOCKHOLDER ON OR AFTER THE DATE OF THIS AGREEMENT, ARE REFERRED TO AS THE
“VOTING SHARES”); (II) THE MOST RECENT REPORT FILED BY STOCKHOLDER WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO SECTION 16 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, IS ACCURATE IN ALL MATERIAL RESPECTS; AND
(III) NO PROXIES IF HERETOFORE GIVEN IN RESPECT OF ANY OR ALL OF THE VOTING
SHARES ARE IRREVOCABLE AND THAT ANY SUCH PROXIES HAVE HERETOFORE BEEN REVOKED;


 


(B)                                 (I) STOCKHOLDER HAS THE FULL LEGAL RIGHT AND
AUTHORITY, TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY; (II) THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND
DELIVERED BY STOCKHOLDER AND, ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY
BY PARENT, CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF STOCKHOLDER,
ENFORCEABLE AGAINST STOCKHOLDER IN ACCORDANCE WITH ITS TERMS (SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, FRAUDULENT
TRANSFER AND OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND
GENERAL PRINCIPLES OF EQUITY, INCLUDING GOOD FAITH AND FAIR DEALING, REGARDLESS
OF WHETHER IN A PROCEEDING AT EQUITY OR AT LAW); AND (III) THE FAILURE OF THE
SPOUSE, IF ANY, OF STOCKHOLDER TO BE A PARTY OR SIGNATORY TO THIS AGREEMENT
SHALL NOT (X) PREVENT STOCKHOLDER FROM PERFORMING STOCKHOLDER’S OBLIGATIONS
CONTEMPLATED HEREUNDER OR (Y) PREVENT THIS AGREEMENT FROM CONSTITUTING THE
LEGAL, VALID AND BINDING OBLIGATION OF STOCKHOLDER IN ACCORDANCE WITH ITS TERMS
(SUBJECT TO SUCH LAWS AND PRINCIPLES); AND


 


(C)                                  (I) NO FILING WITH, AND NO PERMIT,
AUTHORIZATION, CONSENT OR APPROVAL OF, ANY STATE, FEDERAL OR FOREIGN
GOVERNMENTAL AUTHORITY IS NECESSARY ON THE PART OF STOCKHOLDER FOR THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY STOCKHOLDER AND, EXCEPT AS CONTEMPLATED BY THE
MERGER AGREEMENT, THE CONSUMMATION BY STOCKHOLDER OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND (II) NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY STOCKHOLDER NOR THE CONSUMMATION BY STOCKHOLDER OF THE TRANSACTIONS
CONTEMPLATED HEREBY NOR COMPLIANCE BY STOCKHOLDER WITH ANY OF THE PROVISIONS
HEREOF SHALL (X) RESULT IN THE CREATION OF A LIEN ON ANY OF THE VOTING SHARES OR
(Y) VIOLATE ANY ORDER, WRIT, INJUNCTION, DECREE, STATUTE, RULE OR REGULATION
APPLICABLE TO STOCKHOLDER OR ANY OF THE VOTING SHARES, EXCEPT IN THE CASE OF
(X) OR (Y) FOR LIENS,

 

2

--------------------------------------------------------------------------------


 


VIOLATIONS, BREACHES OR DEFAULTS THAT WOULD NOT IN THE AGGREGATE MATERIALLY
IMPAIR THE ABILITY OF STOCKHOLDER TO PERFORM STOCKHOLDER’S OBLIGATIONS
HEREUNDER.


 

4.                                       Representations and Warranties of
Parent.  Stockholder acknowledges that neither Parent nor any person on behalf
of Parent makes any representation or warranty, whether express or implied, of
any kind or character except as expressly set forth in this Agreement.  Parent
represents and warrants, as of the date hereof, that:


 


(A)                                  (I) PARENT IS DULY ORGANIZED AND VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION AND HAS FULL CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY; (II) THE
EXECUTION, DELIVERY AND PERFORMANCE BY PARENT OF THIS AGREEMENT AND THE
CONSUMMATION BY PARENT OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF PARENT; AND
(III) THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY PARENT
AND, ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY STOCKHOLDER,
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF PARENT, ENFORCEABLE AGAINST
PARENT IN ACCORDANCE WITH ITS TERMS (SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM, FRAUDULENT TRANSFER AND OTHER SIMILAR
LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND GENERAL PRINCIPLES OF EQUITY,
INCLUDING GOOD FAITH AND FAIR DEALING, REGARDLESS OF WHETHER IN A PROCEEDING AT
EQUITY OR AT LAW); AND


 


(B)                                 (I) NO FILING WITH, AND NO PERMIT,
AUTHORIZATION, CONSENT OR APPROVAL OF, ANY STATE, FEDERAL OR FOREIGN
GOVERNMENTAL AUTHORITY IS NECESSARY ON THE PART OF PARENT FOR THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY PARENT AND, EXCEPT AS CONTEMPLATED BY THE MERGER
AGREEMENT, THE CONSUMMATION BY PARENT OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND (II) NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY PARENT NOR THE
CONSUMMATION BY PARENT OF THE TRANSACTIONS CONTEMPLATED HEREBY NOR COMPLIANCE BY
PARENT WITH ANY OF THE PROVISIONS HEREOF SHALL (X) RESULT IN THE CREATION OF A
LIEN ON ANY OF ITS ASSETS, (Y) VIOLATE ANY ORDER, WRIT, INJUNCTION, DECREE,
STATUTE, RULE OR REGULATION APPLICABLE TO PARENT OR ANY OF ITS ASSETS, OR
(Z) CONTRAVENE, CONFLICT WITH, OR RESULT IN ANY VIOLATION OR BREACH OF ANY
PROVISION OF ITS CERTIFICATE OF INCORPORATION OR BYLAWS, EXCEPT IN THE CASE OF
(X) OR (Y) FOR LIENS, VIOLATIONS, BREACHES OR DEFAULTS THAT WOULD NOT IN THE
AGGREGATE MATERIALLY IMPAIR THE ABILITY OF PARENT TO PERFORM PARENT ‘S
OBLIGATIONS HEREUNDER.


 

5.               Remedies.  Each party acknowledges and agrees that each party
hereto will be irreparably damaged in the event any of the provisions of this
Agreement are not performed by the parties in accordance with their specific
terms or are otherwise breached.  Accordingly, it is agreed that each party
hereto shall be entitled to an injunction to prevent breaches of this Agreement,
and to specific enforcement of this Agreement and its terms and provisions in
any action instituted in any court of the United States or any state having
subject matter jurisdiction.  All remedies, either under this Agreement or by
law or otherwise afforded to any party, shall be cumulative and not alternative.

 

6.               Termination.  Notwithstanding any other provision of this
Agreement or any other agreement, this Agreement and all rights and obligations
of the parties under this Agreement shall terminate and cease to have any force
or effect, without any further action by any party, upon the earliest of (i) the
termination of the Merger Agreement in accordance with its

 

3

--------------------------------------------------------------------------------


 

terms, (ii) the occurrence of an Adverse Recommendation Change under the Merger
Agreement and (iii) the Effective Time (such earliest occurrence, the
“Expiration Time”), except for the provisions of Section 10, which shall survive
the Expiration Time.  Nothing in this Section 6 shall relieve any party of
liability for any knowing and deliberate breach of this Agreement.

 

7.               Transfer of Shares.  Except as contemplated by the Merger
Agreement, Stockholder agrees that it shall not, directly or indirectly, on or
after the date hereof (a) sell, assign, transfer (including by operation of
law), pledge, dispose of or otherwise encumber any of the Voting Shares or
otherwise agree to do any of the foregoing (each, a “Transfer”), (b) deposit any
Voting Shares into a voting trust or enter into a voting agreement or
arrangement or grant any proxy or power of attorney with respect thereto that is
inconsistent with this Agreement, (c) enter into any contract, option or other
arrangement or undertaking with respect to the Transfer of any Voting Shares or
(d) knowingly take any action that would make any representation or warranty of
Stockholder herein untrue or incorrect in any material respect or have the
effect of preventing or disabling Stockholder from performing Stockholder’s
obligations hereunder.  Notwithstanding the foregoing, Stockholder may Transfer
any or all of the Voting Shares to any person who shall have executed and
delivered to Parent a joinder to this Agreement pursuant to which such person
shall be bound by all of the terms and provisions of this Agreement.

 

8.               No Solicitation of Transactions.  Stockholder shall (a) not,
except as expressly permitted by Section 6.04 of the Merger Agreement, directly
or indirectly, through any officer, director, agent or otherwise, engage in any
action that the Company is prohibited from taking under Section 6.04 of the
Merger Agreement, and (b) direct or cause Stockholder’s representatives and
agents not to engage in any action prohibited by Section 6.04 of the Merger
Agreement.  Stockholder shall promptly advise the Company orally and in writing
of (x) any Takeover Proposal or any request for information with respect to any
Takeover Proposal, the material terms and conditions of such Takeover Proposal
or request, and the identity of the person making such Takeover Proposal or
request and (y) any material changes in any such Takeover Proposal or request.

 

9.               Agreement Solely as Stockholder.  Notwithstanding anything in
this Agreement to the contrary, Stockholder is not entering into this Agreement
or making any agreement herein in any capacity other than as record holder or
beneficial owner of the Voting Shares, and nothing herein shall be construed to
limit or affect any action or inaction by Stockholder, in Stockholder’s capacity
as a director, officer or fiduciary of the Company (or a Company Subsidiary),
and any such action or inaction shall not be deemed to be a breach of this
Agreement.

 

10.         Miscellaneous.

 


(A)                                  NOTICES.  ANY NOTICE, REQUEST, INSTRUCTION
OR OTHER COMMUNICATION PROVIDED TO A PARTY PURSUANT TO THIS AGREEMENT SHALL BE
IN WRITING AND DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE OR BY FACSIMILE,
IF TO PARENT, TO THE ADDRESS OR FACSIMILE NUMBER SET FORTH IN THE MERGER
AGREEMENT, OR IF TO STOCKHOLDER, TO THE ADDRESS OR FACSIMILE NUMBER SET FORTH
BELOW STOCKHOLDER’S NAME ON THE SIGNATURE PAGE HERETO, OR TO SUCH OTHER PERSONS,
ADDRESSES OR FACSIMILE NUMBERS AS MAY BE DESIGNATED IN WRITING BY THE PARTY
ENTITLED TO RECEIVE SUCH

 

4

--------------------------------------------------------------------------------


 


COMMUNICATION AS PROVIDED ABOVE.  EACH SUCH COMMUNICATION WILL BE EFFECTIVE
(I) IF DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, WHEN SUCH DELIVERY IS
MADE AT THE ADDRESS SPECIFIED ON THE SIGNATURE PAGE HERETO, OR (II) IF DELIVERED
BY FACSIMILE, WHEN SUCH FACSIMILE IS TRANSMITTED TO THE FACSIMILE NUMBER
SPECIFIED ON THE SIGNATURE PAGE HERETO AND APPROPRIATE CONFIRMATION IS RECEIVED.


 


(B)                                 ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY
RIGHT, INTEREST OR OBLIGATION HEREUNDER MAY BE ASSIGNED BY ANY PARTY HERETO, IN
WHOLE OR PART (WHETHER BY OPERATION OF LAW OR OTHERWISE), WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY HERETO AND ANY ATTEMPT TO DO SO SHALL BE NULL
AND VOID; PROVIDED, THAT STOCKHOLDER MAY ASSIGN IT RIGHTS AND OBLIGATIONS
HEREUNDER, OTHER THAN ITS OBLIGATIONS UNDER SECTION 8, IN CONNECTION WITH ANY
TRANSFER OF VOTING SHARES THAT COMPLIES WITH THE TERMS OF SECTION 7.


 


(C)                                  SUCCESSORS AND ASSIGNS.  THE TERMS AND
CONDITIONS OF THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON
THE RESPECTIVE SUCCESSORS AND ASSIGNS OF THE PARTIES.  NOTHING IN THIS
AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY OTHER THAN
THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS ANY RIGHTS,
REMEDIES, OBLIGATIONS, OR LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT,
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT.


 


(D)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS EXECUTED IN AND TO BE PERFORMED IN THAT STATE.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF
DELAWARE AND ANY APPELLATE COURT THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATING THERETO, AND EACH OF THE
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY (I) AGREES NOT TO COMMENCE ANY
SUCH ACTION EXCEPT IN SUCH COURT, (II) AGREES THAT ANY CLAIM IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURT,
(III) WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO VENUE OF ANY SUCH ACTION OR
PROCEEDING IN SUCH COURT, AND (IV) WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF ANY INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN SUCH COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 10(A) OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT NOTHING IN
THIS AGREEMENT SHALL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


(E)                                  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.  EACH OF
THE PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD

 

5

--------------------------------------------------------------------------------


 


NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER HERETO HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE MERGER, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10(E).


 


(F)                                    COUNTERPARTS; FACSIMILE.  FOR THE
CONVENIENCE OF THE PARTIES HERETO, THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF SEPARATE COUNTERPARTS, EACH SUCH COUNTERPART BEING DEEMED TO BE AN ORIGINAL
INSTRUMENT, AND ALL SUCH COUNTERPARTS WILL TOGETHER CONSTITUTE THE SAME
AGREEMENT.  EXECUTED SIGNATURE PAGES TO THIS AGREEMENT MAY BE DELIVERED BY
FACSIMILE AND SUCH FACSIMILES WILL BE DEEMED AS SUFFICIENT AS IF ACTUAL
SIGNATURE PAGES HAD BEEN DELIVERED.


 


(G)                                 TITLES AND SUBTITLES.  THE TITLES AND
SUBTITLES USED IN THIS AGREEMENT ARE USED FOR CONVENIENCE ONLY AND ARE NOT TO BE
CONSIDERED IN CONSTRUING OR INTERPRETING THIS AGREEMENT.


 


(H)                                 AMENDMENT.  THIS AGREEMENT MAY NOT BE
AMENDED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY EACH OF THE PARTIES HERETO.


 


(I)                                     SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT OR THE APPLICATION THEREOF TO ANY PERSON (INCLUDING, THE OFFICERS AND
DIRECTORS OF THE COMPANY) OR CIRCUMSTANCE IS DETERMINED BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, VOID OR UNENFORCEABLE, THE REMAINING PROVISIONS
HEREOF, OR THE APPLICATION OF SUCH PROVISION TO PERSONS OR CIRCUMSTANCES OTHER
THAN THOSE AS TO WHICH IT HAS BEEN HELD INVALID OR UNENFORCEABLE, WILL REMAIN IN
FULL FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED
THEREBY, SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS
CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY MANNER MATERIALLY ADVERSE TO ANY
PARTY.  UPON SUCH DETERMINATION, THE PARTIES SHALL NEGOTIATE IN GOOD FAITH IN AN
EFFORT TO AGREE UPON A SUITABLE AND EQUITABLE SUBSTITUTE PROVISION TO EFFECT THE
ORIGINAL INTENT OF THE PARTIES.


 


(J)                                     ENTIRE AGREEMENT.  THIS AGREEMENT AND
THE AGREEMENTS REFERRED TO HEREIN CONSTITUTE THE FULL AND ENTIRE UNDERSTANDING
AND AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR WRITTEN OR ORAL
AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF.


 

[signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent and Stockholder have caused this Agreement to be
executed as of the date first written above.

 

 

 

Fairfax Financial Holdings Limited

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[STOCKHOLDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Address]

 

[Address]

 

[FAX]

 

--------------------------------------------------------------------------------